Title: To James Madison from James Taylor, 29 April 1809
From: Taylor, James
To: Madison, James


SirNew Port Ky 29th. April 1809
I am informed by The Honble John Coburn that he has lately rec[e]ived a letter from the Secretary of the Treasury informing him that he must not draw on him for his Sallery until he explanes the Circumstance of his bills being uniformly dated from this state.
From the intimacy between us & the connection between our families I think I have a pretty correct Idea of his veiws & intentions and I think I can assure you that I am fully confident the Judge at the time he solicited the appointment & accepted it, fully intended to have removed his family in a very short time, to Louiseana, but he finds his business much more difficult to bring to a close than he expected and indeed Mrs. Coburn is very averse to removing to that Country and it is doubtful whether she will consent to go or not.
The Judge informs me that finding he could not remove with his family at the present he suggested (to some of the principal Characters of Louiseana) his wish, if any dissatisfaction existed, as to his not removing with his family that he would resign, On this suggestion he was presented with several addresses earnestly soliciting him to continue the term for which he was appointed at any rate, and that they should be perfectly content for him to discharge his duties as he had done, by attending every court, that had taken place since his appointment & also the Legislative business that had been gone into; indeed I am led to believe he has done much more than his share of the latter business. I am informed not only by himself but by Others, that those petitions for his continuance were very numerously subscribed.
The Judge is now at St Louis attending his Court & I will venture to say that no Judge of the Territory will attend the different Courts more attentively than him self. On the reciept of the Secretarys letter the Judge forwarded to him either thes[e] addresses or a Copy of them, I forget which, in order to shew him in what light he was veiwed in that Country. I have been acquainted with the Judge for upwards of fifteen years and I can with truth say that I think him one of the most attentive public Officers that I ever was acquainted with; He gave up a Judgeship of the General Court & Circuit of this state at the time he recieved his present appointment, and if he should lose his appointm⟨en⟩t it will be a Misfortune to him & his large family that he accepted it, and I do beli[e]ve that he regrets his having solicited the appointment as matters have turned out. I have the honor to be with the greatest respect & esteem Sir Your Obedt Servt
James Taylor
